 329 NLRB No. 45NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Eagle Construction & Design, Inc. and MetropolitanRegional Council of Philadelphia and Vicinity,United Brotherhood of Carpenters and Joinersof America.  Case 4ŒCAŒ28281September 30, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOX ANDBRAMEUpon a charge filed by the Union on June 10, 1999,the General Counsel of the National Labor RelationsBoard issued a complaint on July 15, 1999, against Eagle
Construction & Design, Inc., the Respondent, alleging
that it has violated Section 8(a)(1) and (5) of the National
Labor Relations Act.  Although properly served copies of
the charge and complaint, the Respondent failed to file
an answer.On August 30, 1999, the General Counsel filed a Mo-tion for Summary Judgment with the Board.  On August31, 1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filedno response.  The allegations in the motion are thereforeundisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,all the allegations in the complaint will be consideredadmitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated August 3, 1999, notified the Respondent that
unless an answer were received by August 10, 1999, a
Motion for Summary Judgment would be filed.1In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the following                                                       1 Although the copy of the complaint which was sent to the Respon-dent by certified mail was returned marked ﬁUnclaimed,ﬂ the Respon-dent™s failure or refusal to claim certified mail cannot serve to defeatthe purposes of the Act.  See Michigan Expediting Service, 282 NLRB210 fn. 6 (1986).FINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Blue Bell, Penn-sylvania, has been engaged as a framing contractor in theresidential construction industry.  During the 12 months
preceding the issuance of the complaint, the Respondent,
in conducting its business operations, provided services
valued in excess of $50,000 to enterprises located within
the Commonwealth of Pennsylvania, including the David
Culter Group, Inc., which enterprise annually receivesgross revenues in excess of $500,000 and receives goodsvalued in excess of $2000 directly from points located
outside the Commonwealth of Pennsylvania.  We find
that the Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act and that the Union is a labor organization within
the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent, the unit,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct:All full time and regular part-time carpenters, appren-tices, and helpers employed by Respondent out of itsBlue Bell, Pennsylvania facility, excluding all other
employees, guards and supervisors as defined in the
Act.On May 17, 1999, the Union was certified as the ex-clusive collective-bargaining representative of the unit.At all times since May 17, 1999, based on Section 9(a) of
the Act, the Union has been the exclusive collective-
bargaining representative of the unit.  On or about May
27, 1999, the Union, by letter, requested the Respondent
to recognize and bargain with the Union as the exclusive
collective-bargaining representative of the unit, and since
on or about May 27, 1999, the Respondent has refused.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been failing and refusing to bargain collectivelywith the exclusive collective-bargaining representative of
its employees, and has thereby engaged in unfair labor
practices affecting commerce within the meaning of Sec-tion 8(a)(1) and (5) and Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, we shallorder the Respondent, on request, to bargain with theMetropolitan Regional Council of Philadelphia and Vi-cinity, United Brotherhood of Carpenters and Joiners of DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2America and, if an agreement is reached, to embody theunderstanding in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby law, we shall construe the initial period of the certifi-cation as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Eagle Construction & Design, Inc., BlueBell, Pennsylvania, its officers, agents, successors, and
assigns, shall1. Cease and desist from(a) Failing and refusing to recognize and bargain withthe Metropolitan Regional Council of Philadelphia andVicinity, United Brotherhood of Carpenters and Joiners
of America as the exclusive collective-bargaining repre-sentative of its employees in the unit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Metropolitan RegionalCouncil of Philadelphia and Vicinity, United Brother-hood of Carpenters and Joiners of America as the exclu-sive representative of the employees in the followingappropriate unit concerning terms and conditions of em-ployment and, if an understanding is reached, embodythe understanding in a signed agreement:All full time and regular part-time carpenters, appren-tices, and helpers employed by Respondent out of itsBlue Bell, Pennsylvania facility, excluding all other
employees, guards and supervisors as defined in theAct.(b) Within 14 days after service by the Region, post atits facility in Blue Bell, Pennsylvania, copies of the at-tached notice marked ﬁAppendix.ﬂ2  Copies of the notice,on forms provided by the Regional Director for Region4, after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted.  Reasonable steps shall be taken
                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂby the Respondent to ensure that the notices are not al-tered, defaced or covered by any other material.  In theevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since May 27,1999.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.  September 30, 1999John C. Truesdale,                    ChairmanSarah M. Fox,                                 MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to recognize and bargainwith the Metropolitan Regional Council of Philadelphiaand Vicinity, United Brotherhood of Carpenters and
Joiners of America as the exclusive collective-bargaining
representative of our employees in the unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union as theexclusive representative of the employees in the follow-ing appropriate unit concerning terms and conditions ofemployment and, if an understanding is reached, embody
the understanding in a signed agreement:All full time and regular part-time carpenters, appren-tices, and helpers employed by us out of our Blue Bell,Pennsylvania facility, excluding all other employees,guards and supervisors as defined in the Act.EAGLE CONSTRUCTION & DESIGN, INC.